Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 March 2021 and 24 August 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “an electric power generation device including a thin film or biofilm of protein nanowires or a nanowire composite” is indefinite due to the multiple “or” recitations, which render the claim unclear as to whether or note the nanowire composite is part of the thin film or part of the biofilm, or if it is separate from both. Presumably, the nanowires are part of the thin film.  Similar indefinite language appears in claim 11. 
Claims 2-3 are indefinite in scope.  The claims recite steps of “harvesting from one or more microorganisms” and “genetically modifying Aro-5”, which suggest product-by-process features, but the scope of the structure implied by the “harvesting” and “genetically modifying” of the claimed organisms is unclear.  
Claim 17 repeats features of claim 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-11 & 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 108365776).
Regarding claim 1, as best understood, Liu teaches an electric power generation system (‘moisture generator’) comprising: 
an electric power generation device including a thin film…[of] a nanowire composite (nanowire layer) 3, the thin film 3…having an opposing first surface and second surface (not numbered; Fig.1), 
a first electrode 2 electrically connected to the first surface of the thin film 3…, and a second electrode 4 electrically connected to the second surface of the thin film 3…; 
and an ambient environment comprising an atmospheric relative humidity of at least 20% (i.e., moisture generator set in a humidity-controlled environment within a range of 10-95%; Figs.5a&5b show voltage & current output vs. changes in humidity);
wherein at least one of the first surface and the second surface of the thin film 3…is at least partially exposed to the ambient environment (to thereby generate voltage and current from changes in humidity; Figs.1&5a-5b), and 
wherein a moisture gradient is created and maintained in the thin film 3 (intrinsic to hydrophilic layer, which has high hydrophilicity and a large number of nanometer gaps therein which facilitate moisture diffusion; abstract; Figs.1&5a-5b).
Regarding claim 9, the thickness of the thin film 3 is about 10 microns. 
Regarding claim 10, the moisture generator is set in a humidity-controlled environment within a range of 10-95%.
Regarding claim 11, as best understood, Liu teaches the claimed method of continuously producing electric power using atmospheric humidity corresponding to the apparatus of claim 1.  
Regarding claim 19, the thickness of the thin film 3 is about 10 microns. 
Regarding claim 20, the moisture generator is set in a humidity-controlled environment within a range of 10-95%.
Regarding claim 21, Figs.5a&5b show the power output (voltage & current output vs. changes in humidity) is associated with the atmospheric relative humididy. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pei et al. (US Pat.Pub.2006/0113880).
Regarding claims 7 & 17, Liu does not teach at least two electric power generation devices stacked in a three-dimensional configuration, wherein at least one of the first surface and the second surface of the thin film…of each electric power generation devices are at least partially exposed to the atmospheric relative humidity in the ambient environment.
But, Pei teaches a bendable electroactive polymer energy converter comprising stacked multilayers of devices 245 to provide cumulative force output of individual layers 246 (¶[0122]; ¶[0169]; Fig.2G). Thus, it would have been obvious before the effective filing date to stack Liu’s electric power generation device into a three-dimensional configuration to thereby provide more power.  Further, in the combination, at least one of the first surface and the second surface of the thin film…of each electric power generation device would be at least partially exposed to the atmospheric relative humidity in the ambient environment of Liu.
Regarding claims 8 & 18, Liu’s second electrode comprises aluminum, but not the first. 
But, Pei teaches a bendable electroactive polymer energy converter with first and second electrodes made of flexible thin material such as gold having a low bending stiffness and high tensile stiffness (¶[0132]). Thus, it would have been obvious before the effective filing date to make Liu’s electrodes from gold since Pei teaches this material would have provided electrodes with low bending stiffness and high tensile stiffness.

Allowable Subject Matter
Claims 2-6 & 12-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record does not appear teach the subject matter of these dependent claims. 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832